Citation Nr: 1341247	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-00 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a claim of entitlement to service connection for a left ankle disability, to include as secondary to service-connected residuals of a pelvic stress fracture, has been received.

2.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected residuals of a pelvic stress fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kedem, Calanit


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from April to August 1987.  She had Reserves service from 1987 to 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by which the RO, in pertinent part, denied entitlement to service connection for a left ankle disability.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record (see August 2001 claim) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a left ankle disability, to include as secondary to a service-connected pelvic stress fracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed October 2004 rating decision, the RO denied service connection for a left ankle disability; this decision is a final and binding determination based on the evidence then of record. 

2.  Additional evidence received since the October 2004 rating decision is not cumulative and redundant and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left ankle disability.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision that denied the Veteran's claim of entitlement to service connection for a left ankle disability is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence, sufficient to reopen the claim of entitlement to service connection for a left ankle disability, has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


In an October 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left ankle disability.  The Veteran did not appeal; thus, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.1103 (2013).

Upon review, the Board finds that the additional evidence submitted since that decision is both new and material.  Therefore, the claim is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left ankle disability is reopened.  To that extent only, the claim is granted.


REMAND

This case is REMANDED to the RO/AMC for the following action:

1.  Send the Veteran a VCAA notice letter that covers the elements of both direct and secondary service connection.

2.  Associate with the claims file records all service treatment records from the Veteran's service in the army Reserves from 1987 to 2000.

3.  Ask the Veteran to provide the names of all private physicians who provided treatment for the left ankle along with contact information and approximate dates of treatment.  Then, after obtaining the requisite release, make the requisite efforts to locate the identified records.

4.  Ensure that all VA treatment records dated from August 1987 to the present are associated with the claims file.  The record appears to contain VA treatment records dated from 1998 to September 2011.  Thus, all VA records dated from August 1987 to 1998 and from September 2011 to the present must be associated with the claims file.  

5.  After the above development is completed, schedule a VA medical examination for a diagnosis of all left ankle disabilities.  The examiner must order an X-ray study as well as an MRI.  Regarding each identified left ankle disability, the examiner should opine regarding whether it is at least as likely as not (50 percent or greater likelihood) (1) related to service or (2) the proximate result of or aggravated by the service-connected pelvic stress fracture.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinions cannot be given, the examiner should state the reason(s) why.  

6.  After completion of the above development, the claim of service connection for a left ankle disability should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC), and should be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


